Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000557
                                                      15-SEP-2014
                                                      03:53 PM



                          SCWC-11-0000557


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          SHERRI CASPER,

          Petitioner and Respondent/Plaintiff-Appellant

                       and Cross-Appellee, 


                                vs.


     VIJAK S. AYASANONDA, M.D. and THE EMERGENCY GROUP, INC.,

         Respondents and Petitioners/Defendants-Appellees

                       and Cross-Appellants,


                                and


    LILY L.L.L. GALLAGHER, M.D. and THE QUEEN’S MEDICAL CENTER,

                            Defendants.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-11-0000557; CIV. NO. 09-1-0613-03)


       ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)


          Respondents and Petitioners/Defendants-Appellees and


Cross-Appellants Vijak S. Ayasanonda, M.D. and the Emergency Group,


Inc.’s Application for Writ of Certiorari filed on August 1, 2014

and Petitioner and Respondent/Plaintiff-Appellant and Cross-Appellee


Sherri Casper’s Application for Writ of Certiorari filed on August


4, 2014 are hereby rejected.


          DATED:   Honolulu, Hawai'i, September 15, 2014.

John Burke and
                 /s/ Mark E. Recktenwald

David Y. Suzuki

for petitioners Vijak S.
       /s/ Paula A. Nakayama

Ayasanonda, M.D. and

the Emergency Group, Inc.

                                /s/ Sabrina S. McKenna


James J. Bickerton
             /s/ Richard W. Pollack

for petitioner Sherri Casper

                                /s/ Michael D. Wilson